EXHIBIT H
Search us.hikvision.com

HikWire Blog Authorized Distributors Partner Login USA

HIK V/ §, ION Home Support & Resources Catalogs & Brochures © Announcements © Partners About

CAMERAS VIDEO RECORDERS SOFTWARE ACCESSORIES PRODUCTS @ SOLUTIONS SELECTOR TOOLS

Home > Press releases > Hikvision Cybersecurity Director Appointed to SIA Cybersecurity Advisory Board

HIKVISION CYBERSECURITY DIRECTOR APPOINTED TO SIA snouncenenrs
CYBERSECURITY ADVISORY BOARD

Hikvision’s Chuck Davis joins team of industry experts that advocate and provide cybersecurity strategies for the security industry

LOS ANGELES—April 26, 2018— Hikvision USA Inc., a top provider of artificial intelligence, machine learning, robotics and other emerging
technologies, and the leading supplier of video surveillance products and solutions, today announced that its director of cybersecurity, Chuck SUCCESS STORIES
Davis, has been appointed to the Security Industry Association's (SIA) Cybersecurity Advisory Board.

The board is designed to guide SIA members in addressing potential cybersecurity threats; develop prescriptive guidance; and advocate for
cybersecurity strategies and solutions for issues impacting the physical security industry. The board's leadership enables SIA to prepare its
members for challenges related to the wider adoption of the Internet of Things and the use of secure networked devices for security.

“Effective cybersecurity defense requires an industry-wide effort, and the SIA Cybersecurity Advisory Board is one of the industry's leading
resources,” said Davis. “I'm honored to join the board, and look forward to working with other board members on this critical issue.”

“Hikvision North America's ongoing commitment to cybersecurity is reflected through a broad range of initiatives designed to keep property and
assets safe, including growing our dedicated cybersecurity team, creating the industry's first Source Code Transparency Center, and launching a
cybersecurity hotline for our partners,” said Jeffrey He, president of Hikvision USA Inc. and Hikvision Canada Inc. “We believe collaborative
efforts such as the SIA board are vital, and we applaud SIA's leadership on cybersecurity.”

To keep up with the latest Hikvision news, follow us on Twitter @HikvisionUSAinc and @HikvisionCanada.

About Hikvision:

Hikvision is a leading provider of artificial intelligence, machine learning, robotics and other emerging technologies, and is the world’s largest
video surveillance manufacturer. Featuring an extensive and highly skilled R&D workforce, Hikvision manufactures a full suite of comprehensive
products and solutions for a broad range of vertical markets. Beyond security, Hikvision products provide important data and business
intelligence for end users, which can be used to enable greater commercial success and more efficient operations. Committed to the utmost
quality and safety of its products, Hikvision encourages partners to take advantage of the many cybersecurity resources Hikvision offers,
including the Hikvision Security Center.

HAH
Martha Entwistle, Senior Manager Strategic Communications

Hikvision USA Inc.

Martha.entwistle@hikvision.com

Contact
